Velva L. Price
  Travis County District Clerk
  Travis County Courthouse Complex
  P.O. Box 679003
  Austin, Texas 78767-9003




  September 24,2015


  Mr. Jeffrey D. Kyle
  Third Court of Appeals
  P.O. Box 12547
  Austin, Texas 78711-2547

  Dear Mr. Kyle,

   A clerk's record in cause number, D-1-GN-14-004025 and Court of Appeals number
   03-15-00402-CV, styled, ANTHONY WEST ET AL V DANIEL WANNAMAKER, was due in your
   office September 24, 2015. To date, the clerk's office has not received payment for the clerk's record
   from the pro se appellant.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-4309

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division       Criminal Division               Jury Office
   (512) 854·9457               (512) 854-9457               (512) 854-9420             (512) 854-9669
   fax: 854·4744                fax: 854-9549                fax: 854-4566              fax: 854-4457